Opinion issued April 8, 2014




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00597-CR
                           ———————————
                 CHRISTOPHER TODD DUHON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                       Trial Court Cause No. 12-14772


                         MEMORANDUM OPINION

      Appellant, Christopher Todd Duhon, pleaded guilty to the offense of

aggravated assault. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). In

accordance with appellant’s plea-bargain agreement with the State, the trial court

found sufficient evidence to find appellant guilty, but deferred making any finding
regarding appellant’s guilt and placed appellant on community supervision for a

period of 5 years and fined appellant $1,000. See TEX. CODE CRIM. PROC. ANN. art.

42.12 § 5(a) (West Supp. 2012). The State then filed a motion to adjudicate

appellant’s guilt. See id. §§ 5(b), 21(e). Appellant pleaded true to three alleged

violations of the terms of his community supervision. After a hearing, the trial

court found these three allegations true, adjudicated appellant guilty, and sentenced

appellant to 12 years in prison. See id. §§ 5(b), 21(b), 23. Appellant timely filed a

notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and the appeal

is without merit and is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record and supplying us with references to the record

and legal authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and he is unable to advance any grounds of error

that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v.

State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      In his pro se response, appellant asserts that (1) the 12 year sentence violates

the Eight Amendment of the United States Constitution, (2) the judge’s conduct


                                          2
denied him a fair hearing, and (3) he was prejudiced by ineffective assistance of

counsel.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400 (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (reviewing

court determines whether arguable grounds exist by reviewing entire record). We

note that an appellant may challenge a holding that there are no arguable grounds

for appeal by filing a petition for discretionary review in the Texas Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Gaylyn Leon Cooper must immediately send appellant the

required notice and file a copy of the notice with the Clerk of this Court. See TEX.

R. APP. P. 6.5(c).

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4